


EXHIBIT 10.1


May 5, 2011




Travelport, LP
Travelport Global Distribution System B.V.
300 Galleria Parkway, N.W.
Atlanta, GA 30339


Re:
Twelfth Amendment to Subscriber Services Agreement, dated as of July 23, 2007
(“Agreement”) between Travelport, LP, (f/k/a Travelport International, L.L.C.,
hereinafter “Travelport”), Travelport Global Distribution System B.V. (f/k/a
Galileo Nederland B.V., hereinafter “TGDS” and, together with Travelport,
collectively, “Galileo”) and Orbitz Worldwide, LLC (“Subscriber”)



Ladies and Gentlemen:


This letter constitutes a Twelfth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.


Effective as March 1, 2011, (“Amendment Effective Date”), Galileo and Subscriber
hereby agree as follows:


1.    Custom Terms and Conditions Revision. The Custom Terms and Conditions
Attachment (Galileo Services) - North America to the Agreement is amended as set
forth in Exhibit A.


2.    Custom Terms and Conditions Revision. The Custom Terms and Conditions
Attachment (Worldspan Services) to the Agreement is amended as set forth in
Exhibit B.     


3.     General. This Amendment shall be binding upon and inure to the benefit of
and be enforceable by the Parties hereto or their successors in interest, except
as expressly provided in the Agreement. Each Party to this Amendment agrees
that, other than as expressly set out in this Amendment, nothing in this
Amendment is intended to alter the rights, duties and obligations of the Parties
under the Agreement, which shall remain in full force and effect as amended
hereby. In the event of a conflict between the terms and conditions of this
Amendment and the terms and conditions of the Agreement, the terms and
conditions of this Amendment shall govern. This Amendment may be executed by the
Parties in separate counterparts and each counterpart shall be deemed to be an
original, but all such counterparts together shall constitute one and the same
instrument.


The Parties have caused this Amendment to be executed by the signatures of their
respective authorized representatives.


Orbitz Worldwide, LLC
 
Travelport, LP
By: Travelport Holdings LLC as General Partner
 
/s/ Stephen Praven
 
/s/ Scott Hyden
 
Name: Stephen Praven
 
Name: Scott Hayden
 
Title: VP, Business Development
 
Title: VP, Sales
 
Date: 5/26/11
 
Date: 5/25/11
 
 
 
 
 
 
 
Travelport Global Distribution System B.V.
 
 
 
/s/ Marco van Ieperen
 
 
 
Name: Marco van Ieperen
 
 
 
Title: Director
 
 
 
Date: 5/10/11
 



